Citation Nr: 1525970	
Decision Date: 06/17/15    Archive Date: 06/26/15

DOCKET NO.  10-37 754	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities, prior to December 6, 2011.


REPRESENTATION

Appellant represented by:	Hawaii Office of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.N. Moats, Counsel


INTRODUCTION

The Veteran served on active duty from July 1978 to July 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Honolulu, Hawaii, in which the RO, in relevant part, granted service connection and assigned an initial 20 percent rating for degenerative disc disease (DDD) of the thoracic spine with compression fracture of the L1-T12, effective May 3, 2008. 

The Veteran testified before a Decision Review Officer (DRO) in August 2011.  The Veteran also testified at Board hearings at the local RO in September 2012 and again in September 2014.  Transcripts of all hearings are of record.

At the September 2014 Board hearing, the Veteran submitted additional evidence along with a waiver of RO consideration of such evidence.  See  38 C.F.R. § 20.1304(c).   As such, the Board may properly consider this evidence.

By way of background, in a December 2012 decision, the Board awarded a 40 percent rating for the Veteran's degenerative disc disease of the thoracic spine with compression fracture of the L1-T12, effective May 3, 2008.  As the Veteran had submitted evidence that he was unemployed due to his thoracic spine disability, the Board determined that Veteran's claim for an increased rating for his thoracic spine disability also included a claim for a TDIU.  Thus, the Board expanded the issue of an increased rating for a thoracic spine disability to include entitlement to a TDIU prior to December 6, 2011 and remanded this issue for further development, to include referral to the Director of VA Compensation and Pension Service for consideration on an extraschedular basis.  See Rice v. Shinseki, 22 Vet. App. at 454-55 (TDIU "is part and parcel of the determination of the initial rating for [a] disability").

The Board recognizes that the Veteran has testified at two Board hearing before two different Veterans Law Judges.  In Arneson v. Shinseki, 24 Vet. App. 379 (2011), the United States Court of Appeals for Veterans Claims (Court) interpreted 38 C.F.R. § 20.707 as requiring that an appellant must be provided the opportunity for a hearing before all three Veterans Law Judges involved in a panel decision.   By law, an appeal can be assigned only to an individual Veterans Law Judges or to a panel of not less than three members.  See 38 U.S.C.A. § 7102(a).  Thus, when an appellant has had a personal hearing before two separate Veterans Law Judges during the appeal and these hearings covered one or more common issues, a third Veterans Law Judge is assigned to the panel after the second Board hearing has been held and the appeal is then ready for appellate review.  Under these circumstances, the Court held in Arneson that the claimant must still be afforded the opportunity for a hearing before every member of the panel that will ultimately decide his case.  In the instant case, the Veteran has not been afforded the opportunity to testify before the other member of the panel.  Nevertheless, as the Board herein grants the full benefit sought on appeal, there is no prejudice to the Veteran in proceeding with this decision.   See Bernard v. Brown, 4 Vet. App. 384, 393 (1993).

As a final preliminary matter, this appeal was processed using the Veterans Benefit Management System (VBMS) and Virtual VA paperless claims processing systems.  


FINDING OF FACT

From May 3, 2008, the Veteran's service-connected low back disability rendered him unable to secure and follow a substantially gainful occupation.


CONCLUSION OF LAW

Effective May 3, 2008, the criteria for a TDIU have been met on an extraschedular basis.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 3.400, 4.16 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

As the Board's decision to grant a TDIU, effective May 3, 2008, herein constitutes a complete grant of the benefit sought on appeal, no further action is required to comply with the Veterans Claims Assistance Act of 2000 and the implementing regulations.  

In order to establish service connection for a total rating based upon individual unemployability due to service-connected disabilities, there must be impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a determination, the central inquiry is "whether the Veteran's service connected disabilities alone are of sufficient severity to produce unemployability." Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

However, for purposes of determining entitlement to a total rating based on individual unemployability, it is not sufficient merely to deny a claim because a Veteran may be rendered employable due to a nonservice-connected disability.  Rather, VA must disregard the degree of nonservice-connected disability and consider only whether the service-connected disabilities alone would render the Veteran unemployable.  Blackburn v. Brown, 4 Vet. App. 395, 398 (1993).  

VA regulations establish objective and subjective standards for an award of total rating based on unemployability.  When the Veteran's schedular rating is less than total (for a single or combination of disabilities), a total rating may nonetheless be assigned when there is only one such disability, such is ratable at 60 percent or more and, if are two or more disabilities, at least one disability is ratable at 40 percent or more, and any additional disabilities result in a combined rating of 70 percent or more, and the disabled person is unable to secure or follow a substantially gainful occupation.  See 38 C.F.R. § 4.16(a).  A total disability rating may also be assigned on an extra-schedular basis, pursuant to the procedures set forth in 38 C.F.R. § 4.16(b), for Veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in section 4.16(a).  The effective date for an award of an increased rating (including a TDIU) will be the date of receipt of the claim or the date entitlement arose, whichever is the later. 38 U.S.C.A. § 5110(a) ; 38 C.F.R. § 3.400(o).

By way of background, the RO had originally awarded a December 6, 2011 effective date for TDIU as this was the date the Veteran met the scheduler criteria for TDIU.  However, as noted above, the Board awarded a 40 percent rating for his low back disability, effective May 3, 2008.  Thus, in light of the Board's decision to award a 40 percent rating, as of January 19, 2010, the Veteran was service-connected for posttraumatic stress disorder (PTSD), rated as 50 percent disabling; degenerative disc disease of the thoracic spine with compression fracture of the L1-T12, rated as 40 percent disabling; tinnitus, rated as 10 percent disabling; and bilateral hearing loss, rated as noncompensable.  Thus, the Veteran had at least one disability rated at 40 percent disabling (his PTSD and thoracic spine disability) and his total combined rating was 70 percent.  See 38 C.F.R. § 4.25.  As such, the Veteran's service-connected disabilities satisfy the schedular criteria for a TDIU as of January 19, 2010.  38 C.F.R. § 4.16(a).  

However, prior to January 19, 2010, the Veteran was assigned a 40 percent rating for the service-connected degenerative disc disease of the thoracic spine with compression fracture of the L1-T12 from May 3, 2008.  Subsequently, he was awarded service connection for tinnitus and awarded a 10 percent rating, effective December 9, 2008.  Thus, the combined rating was 40 percent prior to December 9, 2008 and 50 percent thereafter; and in turn, the Veteran did not meet the scheduler requirements necessary for the assignment of a total rating under 38 C.F.R. § 4.16(a).  Nevertheless, the Board must still determine whether a TDIU is warranted on an extraschedular basis.  

The Veteran filed a claim for service connection for his thoracic and lumbar spine disability on May 3, 2008.  The evidence of record shows that the Veteran was previously employed as luggage safety inspector with the Transportation Security Administration of the Department of Homeland Security and had been retired since approximately early 2008.  VA treatment records in May 2008 showed that the Veteran reported chronic back pain with remissions and exacerbations for a long period of time.  He experienced insomnia secondary to his back pain.  On examination, there was mild spinal tenderness in the lower lumbar area.  The assessment was chronic low back pain.  An August 2008 treatment record noted significant back pain that limited his activities.  It took the Veteran a considerable amount of time in the morning to get up and get moving.  The Veteran's back symptoms were essentially unchanged from prior visits.  Pain medications helped him fall asleep, but he woke up earlier than desired with pain.  

In support of his claim, the Veteran submitted an August 20, 2008 medical opinion from his VA physician.  The examiner noted that the Veteran was on moderate narcotic pain medication with incomplete relief.  He was limited in ambulation and demonstrated 30 degree straight leg raising pain bilaterally.  The examiner opined that the Veteran was primarily limited by his back problem and was not able to maintain employment.  

The Veteran was afforded a VA examination in September 2008 to evaluate the severity of his back disability.  The Veteran reported constant pain as well as fatigue, weakness and lack of endurance.  The Veteran had daily flare-ups that lasted all day and suffered from insomnia due to pain.  The Veteran used assistive devices sometimes and was unsteady.  He could only walk 200 feet and had a history of falls.  Flare-ups impaired his ability to perform daily functional activities.  The examiner opined that if not flared-up, the condition did not impair his ability to perform his job.   

Follow up February 2009 physical therapy records showed that the Veteran had difficulty sleeping greater than two hours as well as difficulty performing his activities of daily living due to his back.  

An April 2009 decision from the Social Security Administration (SSA) determined that the Veteran was disabled as of March 1, 2008 due to his major depression, PTSD, perforated diverticulosis, and compound fractures of T12 and L1.

The Veteran's VA physician submitted another opinion in October 2010 noting that the Veteran had significant low back pain with only partial relief for at least two years.  He had antalgic gait and muscle spasm.  He had required increasing doses of narcotic medication, but these medications limited his activity level.  The examiner also completed a functional capacity questionnaire.  

In this questionnaire, the examiner noted that back pain was worse on sitting and while upright.  The Veteran needed to move around after short periods of sitting.  The examiner also noted that psychological factors, primarily a diagnosis of PTSD, affected the Veteran's physical condition as well.  The examiner found that the Veteran was incapable of even "low stress" work because he could not sit to do sedentary tasks without having to move about and change positions.  He could not lift or bend for any activities requiring those functions.  He could not stand or sit for more than 10 minutes at a time.  He would require additional breaks during a normal 8 hour work day.  He  would rarely be able to twist, stoop, bend or crouch; and he could never claim ladders or stairs.  The Veteran had moderate limitations with repetitive reaching, handling or fingering as his hands and arms went numb.  The Veteran reported that there were no good days and the examiner found that the Veteran would miss more than 4 days per month due to his impairments.  

The examiner concluded that the physical limitations of the Veteran's low back condition with significant ongoing pain precluded sustained light physical activity, and also would be problematic for any activity requiring being seated for extended periods of time. 

The Veteran was afforded a VA mental disorders examination in July 2011 to determine if the Veteran had PTSD related to his service.  The examiner determined that there was occasional decrease in work efficiency or intermittent periods of inability to perform tasks due to PTSD, but generally satisfactory functioning.  Subsequently, a December 2011 VA examination with opinion also observed that the Veteran's low back impacted his ability to work because he was overwhelmed by chronic pain.

In a March 2012 opinion, the Veteran's VA physician again noted that he had been treating the Veteran since May 2008.  At the time of his initial visit, the Veteran reported that his pain had impaired his ability to work.  The examiner referred to his two prior opinions.  He continued that the Veteran has had extensive evaluations of his back, including with pain management specialist who recommended continuation of current management with both regular long-acting narcotics as well intermittent short-acting narcotic for breakthrough pain.  The examiner opined that the Veteran remained unemployable and that his current level of pain had been consistently present throughout the time that he had been seeing the Veteran.

In a September 2013 addendum, the December 2011 examiner opined that the Veteran's chronic back condition had significant negative effect on his employability.  

As medical findings from the Veteran's VA physician indicated that the Veteran had been unemployable primarily due to his service-connected thoracic spine disability since 2008 and the Veteran's SSA records also indicated that the Veteran's service-connected low back disability played a role in his inability to work, in December 2012, the Board remanded the issue and referred the claim for extra-schedular consideration under 38 C.F.R. § 4.16(b).  

VA opinions were subsequently obtained in September and October 2013.  Initially, a VA audiologist determined that the Veteran hearing loss and tinnitus should not prevent his ability from securing and following substantially gainful employment as even completely deaf individuals can seek and maintain employment, although retraining may be necessary.  Likewise, in a September 2013 opinion, a VA psychologist determined that the Veteran's PTSD symptoms did not render the Veteran unemployable.  The examiner observed that the Veteran had worked for five years with Department of Homeland Security and had no problems getting along with coworkers, customers or supervisors.  He had good relationships with his family.  Although he did have difficulty interacting with others, was uncomfortable doing so, and avoided social contact, these impairments did not preclude him from working. 

An October 2013 opinion addressing the Veteran's low back disability observed the letters submitted by the Veteran's physician and noted that the Veteran reported at his initial visit that his back pain impaired his ability to work.  The examiner indicated that while this was an accurate assessment as pain can interfere with work, particularly with physical labor, it did not prevent employability since people commonly work with pain.  Therefore, the examiner concluded that while it was granted that the Veteran may have significant back pain that would impact work, this pain would not prevent employability in sedentary occupations.  

In January 2014, the Director of Compensation and Pension Services (C&P) completed an administrative review for consideration of an extra-schedular grant of a TDIU.  In a January 2014 memorandum, the Director of C&P concluded that entitlement to TDIU benefits on an extraschedular basis for the time period ending January 19, 2010 was not established.  The Director concluded a review of all of the available evidence did not show that the Veteran was unemployable on any basis prior to December 6, 2011.  Essentially, the Director of C&P relied on the recent September and October 2013 VA opinion findings and determined that based on these opinions, the evidence did not demonstrate that the Veteran was unable to engage in substantially gainful employment due to service-connected disabilities for the time period of this review. 

At the DRO hearing in August 2011 and the Board hearings in September 2012 and September 2014, the Veteran reported experiencing severe back pain and had quit working in 2008 due to the pain. The Veteran also reported his inability to sleep due to the pain.  He asserted that he had problems standing and sitting.  He generally indicated that he had not been able to work since early 2008 due to his back pain and that his symptoms have been consistent since that time.  During the September 2012 Board hearing, he testified that a TDIU rating was warranted from May 3, 2008, the date of filing of his initial claim of service connection for a back disability which was granted and assigned a 20 percent rating, effective, May 3, 2008.  At the most recent hearing, he specifically requested that a TDIU be awarded the date of the August 2008 opinion from his VA physician, specifically August 20, 2008.  

The Board now turns to whether the Veteran's service-connected disabilities resulted in impairment so severe that it was impossible for him to follow a substantially gainful occupation prior to December 6, 2011.  Again, as of January 19, 2010, the effective date of the grant of service connection for PTSD, the Veteran met the schedular criteria for a TDIU.  However, prior to January 19, 2010, the Veteran did not meet the criteria.  Nevertheless, during the entire period, the primary question is whether the Veteran's service-connected disabilities rendered him unable to maintain or sustain gainful employment.  The Board observes that the Veteran has not asserted that his PTSD, hearing loss or tinnitus render him unemployable.  His primary contention throughout the course of the appeal is that he is unable to work due to his service-connected low back disability.  

The Board has carefully considered the totality of the pertinent evidence in this case.  The Board notes that the ultimate question of whether a Veteran is capable of substantial gainful employment is not a medical one; rather, that determination is for the adjudicator.  38 C.F.R. § 4.16(a); Geib v. Shinseki, 733 F.3d 1350, 1354   (Fed. Cir. 2013).  However, medical examiners are responsible for providing a full description of the effects of disability upon the person's ordinary activity. 38 C.F.R. § 4.10; Floore v. Shinseki, 26 Vet. App. 376, 381 (2013).  

In the present case, the Board finds that when considering the Veteran's functional limitations due to his service-connected low back disability, the evidence of record shows that he has been unable to secure or follow a substantially gainful occupation due to his back since May 8, 2008.  At the September 2012, Board hearing, the Veteran specifically requested an effective date of May 3, 2008, the date of the initial claim of service connection for a back disability, which was granted effective May 3, 2008.  The Board views the Veteran's testimony in this regard as expressly limiting his appeal to an effective date of May 3, 2008.  As discussed further below, the Board finds that as the Veteran's functional impairment has been consistent throughout the course of the appeal, the appropriate effective date for the award of a TDIU is May 3, 2008.  See  AB v. Brown, 6 Vet. App. 35, 39 (1993). 

Importantly, the evidence clearly shows that the Veteran's employment background was a TSA agent inspecting bags for security purposes, which is a physically strenuous occupation as it requires lifting as well as bending in order to inspect such bags.  The Veteran has reported consistently throughout the appeal period that his service-connected low back disorder prevented him from working in such a physical occupation.  Importantly, the competent medical evidence of record, including SSA records, clinical treatment record, VA examinations performed in September 2008 and December 2011 and the August 2008, October 2010 and March 2012 medical opinions by his VA physician supports the Veteran's assertions regarding the impact of his service-connected low back on his employability.  Additionally, the Board finds credible the Veteran's assertion that he has not worked since May 3, 2008.

For instance, after treating the Veteran for his back, the Veteran's VA physician  clearly found that the Veteran was unable to work due to his low back disability.   Importantly, in the functional questionnaire outlined above, the examiner clearly outlined the Veteran's functional limitations from his pain, including his inability to sit for longer than 10 minutes, his inability to perform physically strenuous tasks and problems sleeping.  In his most recent opinion, the examiner also noted the functional impact the Veteran's pain medications have on his ability to work.  He further indicated that the Veteran's symptoms had been consistent since he began treating the Veteran.  Moreover, although SSA findings are not binding on VA, the Board still finds it significant that SSA has determined that the Veteran is disabled and unable to work due to, at least in part, his low back disorder.  

Importantly, the September 2008 examiner also noted that flare-ups, which were reported daily, impacted the Veteran's ability to perform daily functional activities and a February 2009 physical therapy record again noted difficulty sleeping as well as difficulty performing activities of daily living.  Although after the time period in question, the December 2011 VA examiner also found that the Veteran's back impacted his ability to work because he was overwhelmed by chronic pain and in an addendum opinion reiterated that the Veteran's chronic back condition had significant effects on his employability.  The remaining medical and lay evidence shows that this chronic back pain had been ongoing throughout the course of the appeal.  
The Board recognizes that the October 2013 VA opinion determined that the Veteran could still perform sedentary work.  However, in forming this opinion, the examiner failed to address the functional limitations the Veteran experienced with sitting, including an inability to sit for longer than 10 minutes and the requirement to change positions a lot, as outlined in the questionnaire.  The examiner also did not address any additional impairment caused by the Veteran's pain medications as well as his reported insomnia due to back pain.  As such, the Board affords this opinion minimal probative value. 

In conclusion, based on the analysis above, the Board finds that the preponderance of the lay of and medical evidence demonstrates that the functional impairments caused by the Veteran's low back disability has precluded the Veteran's ability to engage in a substantially gainful occupation since May 3, 2008, the effective day of the grant of service connection for a back disability which was based on the date of the claim of service connection for a back disability.  See 38 C.F.R. § 3.400(o).  Thus, the Board must conclude that TDIU rating on an extraschedular basis is warranted, effective May 3, 2008.  








      CONTINUE ON THE NEXT PAGE

ORDER

A TDIU is granted on an extraschedular basis, effective May 3, 2008, subject to the law and regulations governing the payment of monetary benefits.  



			
			
	H. N. SCHWARTZ                             	M. OSBORNE
Veterans Law Judge                                     Acting Veterans Law Judge
	Board of Veterans' Appeals                          Board of Veterans' Appeals



	                         __________________________________________
K. OSBORNE
	Veterans Law Judge
Board of Veterans' Appeals
Department of Veterans Affairs


